DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Chen et al. (US Pub. No. 2013/0278902 A1) discloses an illumination system (Figure 9, element 1100B) comprising: an excitation light source (Figure 9, element 1110), a first light splitting element (i.e. optical path switching element; Figure 9, element 1120), a first light reflecting element (Figure 9, element 1150), a wavelength conversion device (Figure 9, element 1130), and a light filtering device (Figure 9, element 1180), wherein the excitation light source (Figure 9, element 1110) is adapted to provide an excitation beam (Figure 9, element L), and the excitation beam (Figure 9, element L) comprises a first sub-beam (Figure 9, element P1) and a second sub-beam (Figure 9, element 
Regarding claim 13, Chen et al. (US Pub. No. 2013/0278902 A1) discloses a projection device (Figure 9, element 1000) adapted to provide a projection beam, comprising: an illumination system (Figure 9, element 1100B) providing an illumination beam (Figure 9, element LV), comprising: an excitation light source (Figure 9, element 1110), a first light splitting element (i.e. optical path switching element; Figure 9, element 1120), a first light reflecting element (Figure 9, element 1150), a wavelength conversion device (Figure 9, element 1130), and a light filtering device (Figure 9, element 1180), wherein the excitation light source (Figure 9, element 1110) is adapted to provide an excitation beam (Figure 9, element L), and the excitation beam (Figure 9, element L) comprises a first sub-beam (Figure 9, element P1) and a second sub-beam (Figure 9, element P2); the first light splitting element (Figure 9, element 1120) is disposed on a transmission path of the excitation beam (Figure 9, element L), and the first light splitting element (i.e. optical path switching element; Figure 9, element 1120) comprises a first zone (i.e. transmissive area T; page 3, paragraph 0036, lines 5-6) and a second zone (i.e. reflective area R; page 3, paragraph 0036, line 6); the first light reflecting element (Figure 9, element 1150) is disposed on a transmission path of the second sub-beam (Figure 9, element P2).  Also, Hu et 
Regarding claims 2-12 and 14-24, the claims are allowable based on their dependence from allowable claims 1 and 13 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al. (US Pub. No. 2018/0224732 A1) discloses a projection display device comprising: a blue laser emitter configured to emit a blue laser light; a red laser emitter configured to emit a red laser light; a first diffusion element, which is fixedly disposed in optical paths of the blue laser light and the red laser light incidenting into a light merging component; the light merging component configured to transfer the blue laser light to a fluorescent wheel and the red laser light to a second diffusion element; the fluorescent wheel configured to receive the blue laser light and emit a green fluorescent light which is transmitted to the second diffusion element through the light merging component; the second diffusion element, which is controlled to rotate and comprises a non-diffusion zone configured to transmit the green fluorescent light and a diffusion zone configured to transmit the red laser light output by the light merging component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
03/06/2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882